ACCEPTED
                                                                       03-15-00053-CR
                                                                               5224682
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  5/11/2015 9:59:41 AM
                                                                     JEFFREY D. KYLE
                                                                                CLERK
                     NO. 03-15-00053-CR

                   IN THE COURT OF APPEALS       FILED IN
                                          3rd COURT OF APPEALS
                                              AUSTIN, TEXAS
           THIRD DISTRICT OF TEXAS AT AUSTIN
                                          5/11/2015 9:59:41 AM
                                            JEFFREY D. KYLE
                                                  Clerk
*******************************************************

                      CAUSE NO. 71,785

          IN THE 264TH JUDICIAL DISTRICT COURT OF

                     BELL COUNTY, TEXAS

*******************************************************

KEVIN DUANE DRISDALE                              APPELLANT


                              VS.

THE STATE OF TEXAS                                 APPELLEE

*******************************************************


               APPELLANT’S MOTION FOR EXTENSION

                    OF TIME TO FILE BRIEF


    COMES NOW Appellant, KEVIN DUAN DRISDALE, by and

through his attorney of record, James H. Kreimeyer, and

respectfully moves the Court to extend the time for

filing   the   Appellant’s   Brief   in   this   cause,   and   in

support hereof would show the Court as follows:
                                        I.

    On     December     8,     2014,         Appellant       entered     a   plea

pursuant    to    a    plea    bargain         with    the    prosecutor       and

approved by the Court, and the punishment assessed was

twenty years (20) in the Texas Department of Criminal

Justice,    Institutional          Division.            The      trial   court’s

certificate      of    Appellant’s            Right    to     Appeal     granted

Appellant’s      appeal       of   the        denial    of    the    Motion     to

Suppress.        The    original         notice       of    appeal     filed    on

behalf of Appellant on January 5, 2015, did not address

the right to appeal denial of a pre-trial motion.

                                        II.

    An Amended Notice of Appeal was filed on March 31,

2015,    with    the    Third      Court       of     Criminal      Appeals     in

Austin.     Appellant’s Brief is due for filing with the

Court of Appeals on May 11, 2015.

                                    III.

    As of May 11, 2015, the court reporter has not

completed       the    record      in     this      cause.          Appellant’s

attorney    would      respectfully           request       an   extension     of
time    to   file   Appellant’s   brief   to   allow   the   court

reporter time to complete her record.

       This Motion for Extension of Time is not filed for

the purpose of delay, but so that the ends of justice

may be served.

       WHEREFORE, PREMISES CONSIDERED, Appellant requests

the Court to grant a forty five (45) day extension of

time to file the brief herein until June 25, 2015.

                                   Respectfully submitted,


                                   /s/ James H. Kreimeyer
                                   JAMES H. KREIMEYER
                                   ATTORNEY FOR APPELLANT
                                   P.O. BOX 727
                                   BELTON, TEXAS 76513
                                   (254) 939-9393
                                   (254) 939-2870 FAX
                                   T.S.B. #11722000
                                   jkreime@vvm.com
                 CERTIFICATE OF SERVICE

    This is to certify that a true and correct copy of

the foregoing Appellant’s Motion for Extension of Time

to File Brief was delivered to Henry Garza, District

Attorney, Bell County Courthouse, Belton, Texas 76513,

on the 11th day of May 2015.


                               /s/ James H. Kreimeyer
                               JAMES H. KREIMEYER
                               ATTORNEY FOR APPELLANT